Citation Nr: 1241786	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a separate evaluation for cardiovascular disease as a complication of diabetes mellitus.

3.  Entitlement to service connection for an upper gastric disorder, claimed as injury of the esophagus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  The record further shows a period of service between January 1980 and January 1996 with unknown duty status.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, which assigned an initial 20 percent evaluation for diabetes mellitus, and denied service connected for injury of the esophagus and posttraumatic stress disorder (PTSD).  Jurisdiction over the case was subsequently transferred to the RO in Detroit, Michigan.

In a November 2010 rating decision, the Veteran's claim for service connection for PTSD was granted.  Therefore, as there is no remaining controversy, this matter is no longer before the Board.

Recently the United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board has accordingly recharacterized the claim for disability of the esophagus to more broadly reflect the Veteran's intent to obtain service connection for an upper gastric disorder.

The issues of entitlement to a separate evaluation for cardiovascular disease as a complication of diabetes mellitus and service connection for an upper gastric disorder are the addressed in the REMAND following the ORDER section of this decision.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDING OF FACT

The Veteran's diabetes mellitus is managed with oral medication, insulin, and restricted diet; it does not require regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a November 2006 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II. Evaluation of Diabetes Mellitus

The Veteran seeks an evaluation greater than 20 percent for diabetes mellitus.  The RO assigned a 20 percent evaluation from March 30, 2006.  The Veteran has no separately rated disorders secondary to diabetes mellitus.

The Veteran believes that his disability is worse than presently rated, but has not set out any specific argument in support of his claim.


Legal Criteria Disability

Evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet; a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent.  Neither the lay nor the medical evidence establishes that the Veteran's treatment regimen includes regulation of activities.

Private treatment records dated in 2003 reflect that the Veteran was evaluated for diabetes versus metabolic syndrome.  In June 2003, questionable diabetes mellitus was noted.  In June 2003, the Veteran was assessed with diabetes.  It was noted that he had "insulin resistance/metabolic syndrome."  He was encouraged to begin exercise activity and weight loss, and the physician stated that, "I feel with these two interventions, we will be able to reduce his insulin resistance."  A January 2005 note reflects diabetes and that the physician was, "trying to see if we're successful with weight loss for management."  In September 2005, the Veteran was informed of the need to use insulin and that he would also continue on Glucophage.  An October 2005 note reflects that the Veteran was willing to engage in exercise activity and weight loss in the management of his diabetes. 

Report of VA examination dated in November 2006 reflects the Veteran was diagnosed with diabetes mellitus on routine examination and that it was treated with oral Metformin daily.  He denied hospitalization, episodes of hypoglycemia or ketoacidosis, and medical instructions to follow a restricted or special diet.  He denied any restriction on his performance of strenuous activities.  He denied diabetic related peripheral vascular disease in the lower extremities, cardiac symptoms, visual symptoms, neurovascular symptoms, peripheral neuropathy, diabetic nephropathy, and diabetic skin symptoms.  The Veteran reported that he worked full-time as a machinist and had lost no time from work during the last 12 months.  Physical examination showed findings consistent with diabetes mellitus type 2 and cardiovascular disease.  The examiner noted that cardiovascular disease could possibly be secondary to diabetes mellitus.  He further noted that the Veteran had hypertension, which was not a complication of diabetes mellitus as hypertension was present prior to onset of diabetes mellitus-and that hypertension was not aggravated by diabetes mellitus.  The examiner stated that diabetes mellitus was well controlled at this time.

Private treatment records dated in 2007 reflect follow-up for diabetes mellitus and note that the Veteran did not regularly check his blood sugars.  November 2005 and July 2007 diabetic eye evaluations were negative for diabetic retinopathy.

The medical evidence shows that the Veteran's activities do not need to be regulated because of his diabetes mellitus.  The regulation describes regulation of activities as avoidance of strenuous occupational and recreational activities.  VA and private treatment records are silent regarding any regulation of the Veteran's activities due to his diabetes mellitus, and the examiner clearly established that diabetes mellitus did not affect the Veteran's ability to perform strenuous activity on VA examination in November 2006.  Nothing in the probative evidence suggests regulation of activities within the meaning of the schedular criteria is required as a result of the diabetes mellitus.

The Board acknowledges that the Veteran is competent to report his symptoms.  However, neither his reported symptoms nor the symptoms shown on VA examination show that he meets the criteria for a higher evaluation.  Such evidence does not demonstrate the medical necessity of regulation of his activities due to diabetes mellitus at any time during the appeal period.  Therefore, an evaluation in excess of 20 percent is not for application.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 20 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, as the evidence is not in equipoise, the benefit-of-the-doubt rule is not for application.  See Gilbert, supra.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.


REMAND

Cardiovascular Disease

VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159.

The record suggests that cardiovascular is possibly a complication of the Veteran's diabetes mellitus.  Further development is required to ascertain whether the Veteran's cardiovascular disease is a complication of diabetes mellitus and, therefore, separately ratable.

Therefore, remand is necessary so that a VA medical opinion may be obtained addressing whether it is as likely as not (50 percent probability or greater) that the Veteran's cardiovascular disease is proximately due to or aggravated (permanently worsened) by service-connected diabetes mellitus.



Upper Gastric Disorder

The Veteran seeks service connection for an upper gastric disorder.  In May 2006, VA received a claim for injury of the esophagus.  The Veteran reported that the injury occurred in 1984 during reserve duty in Kalamazoo and that he received treatment at the VA hospital in Ann Arbor, Michigan.  In a September 2007 statement, the Veteran reported that, "My throat condition have [sic] been my problem since I was in the military [in] 1968."

Service treatment records show no complaints or findings for an upper gastric disorder, or injury of the esophagus.  Report of separation examination dated in June 1969 reflects normal clinical evaluation, and the Veteran denied any history of frequent indigestion or stomach trouble.

VA treatment records dated between July and September 1984 show that the Veteran presented with complaints of food sticking and dysphagia, diagnosed as cervical (esophageal) web.  VA hospital records dated in December 1984 reflect a preoperative diagnosis of dysphagia, esophageal web.  The Veteran underwent direct laryngoscopy, esophagoscopy, and esophageal dilatation.  It was noted that there was redundant mucosa at about 15 centimeters, but normal esophagus down to 35 centimeters.

Report of examination for reserve duty dated in 1989 reflects normal clinical evaluation, and the Veteran denied any history of frequent indigestion or stomach trouble.

Private treatment report dated in August 2002 reflects an assessment of possible GERD and that, "It is possible then that the symptoms complained of on 2/19/02 may have been esophageal spasm from GERD.  Treatment notes dated in 2004 reflect GERD controlled with Prevacid.

VA has a duty to assist claimants in the development of their claims.  38 C.F.R. § 3.159.  Here, the Veteran has reported service in the US Army Reserves and treatment for his esophagus while in the reserves or on reserve duty.  The record shows a period of service between January 1980 and January 1996 with unknown duty status.

Development to verify the periods of active duty for training and inactive duty for training and to obtain all available service personnel and treatment records for those periods of training should be completed before the Board decides the upper gastric issue on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake all indicated development to verify the Veteran's dates of active duty for training and inactive duty for training and to obtain all available service personnel and treatment records pertaining to such service.

2.  The RO or the AMC should also undertake appropriate development to obtain a copy of any other outstanding records pertinent to the Veteran's claims.

3.  Then, the RO or the AMC should consider whether the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the any upper gastric disorder shown during the period of the claim.  If this is done, the claims folder and any pertinent evidence in Virtual VA that is not included in the claims folder must be made available to and reviewed by the examiner.

If an examination and opinion are obtained, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that any upper gastric disorder shown during the period of the claim is etiologically related to the Veteran's service or was caused or permanently aggravated by service-connected disability.  A complete rationale for all opinions expressed must be provided.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible

4.  The RO or the AMC should obtain a VA medical opinion by a physician with sufficient expertise, and an examination if deemed necessary by the opining physician, on whether the Veteran's cardiovascular disease is proximately due to or aggravated (permanently worsened) by service-connected diabetes mellitus.  The claims folder and any pertinent evidence in Virtual VA that is not included in the claims folder must be made available to and reviewed by the physician.  

The physician should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that any cardiovascular disease present during the period of the claim was caused or permanently aggravated by service-connected diabetes mellitus.  A complete rationale for all opinions expressed must be provided.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

5.  The RO or the AMC should undertake any additional development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the remaining issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


